      Case 3:19-cv-00280-DCB-JCG Document 12 Filed 06/27/19 Page 1 of 11



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION


TRANSMARK FUNDING LLC                                            PLAINTIFF

V.                                 CAUSE ACTION NO. 3:19-CV-280-DCB-JCG


JENNIFER POLITO                                                  DEFENDANT


 V.
 LANCE STEVENS AND ROBERT GRAHAM, JR.             THIRD-PARTY DEFENDANTS


                                    ORDER

       Before the Court is the Plaintiff/Counter-Defendant TransMark

Funding LLC, Third-Party Defendant Lance Stevens, and Third-Party

Defendant Robert Graham, Jr.’s Motion to Remand (Doc. 8); Defendant

Jennifer Polito’s Response (Doc. 10); and TransMark Funding LLC’s

Reply (Doc. 11). For the reasons discussed below, the Motion to

Remand (Doc. 8) is GRANTED.

                                 Background

       Robert Graham, Jr., as President of TransMark Funding LLC

(“TransMark”), and Jennifer Polito (“Polito”) signed an Agency

Agreement on January 2, 2016. Doc. 8-1, p. 7; Doc. 1-1, pp. 6-12.

Specifically,     the   contract    provided   that   Jennifer   Polito    of

California would serve as the agent for TransMark Funding LLC of

Flowood, Mississippi, in administration of TransMark’s merchant
     Case 3:19-cv-00280-DCB-JCG Document 12 Filed 06/27/19 Page 2 of 11



cash advance business. Doc. 1-1, p. 6. This contract was terminated

by TransMark on June 15, 2018. Doc. 1-1, p. 2. Polito then filed

a claim for overtime wages with the State of California, Department

of Industrial Relations, Labor Commissioner’s Office. Doc. 10, p.

1.

     On March 25, 2019, TransMark sued Polito in the Chancery Court

of   Rankin    County,    Mississippi,      for   declaratory   judgment   and

injunctive relief, regarding the parties’ contract for services.

See Doc. 1-1.

      In its suit, TransMark complains that after Polito’s contract

was terminated, Polito filed a frivolous claim with the California

Employment Commission, alleging compensation was due under the

contract. Doc. 1-1, p. 2. TransMark alleges that the State of

California lacks jurisdiction over the action, and TransMark cites

the “Venue/Choice of Law” clause in the contract, which states

that any legal controversy regarding the contract or compensation

under    the   contract    shall   be    heard    only   in   Rankin   County,

Mississippi. Doc. 1-1, pp. 2-3. TransMark contends that the forum

selection clause in the contract compels that the matter be heard

in state court in Rankin County and that the clause constitutes a

waiver of Polito’s opportunity to remove the claim to federal

court. Doc. 9, p. 4.

        Less than one month after TransMark filed its Complaint in

the Chancery Court of Rankin County, Mississippi, Polito removed

                                        2
      Case 3:19-cv-00280-DCB-JCG Document 12 Filed 06/27/19 Page 3 of 11



the action to this Court. Doc. 1. Polito’s notice of removal

invokes diversity jurisdiction. Doc. 1, p. 2.

       On April 20, 2019, Polito made third-party claims against

Lance Stevens and Robert Graham, Jr., as co-owners of TransMark,

for    “unlawful    retaliation.”    Doc.       4,   pp.   5-7.   Lance   Stevens

(“Stevens”) is the attorney for TransMark, Robert Graham, Jr., and

himself. See Doc. 1-1, p. 5; Doc. 8, pp. 4-5; Doc. 11, p. 4. Robert

Graham, Jr. (“Graham”) is the president of TransMark. Doc. 8-1, p.

7.

       Now, TransMark, Stevens, and Graham move the Court to remand

the action to the Chancery Court of Rankin County. Doc. 8, p. 3.

Herein,     the    movants    will   be       collectively    referred    to   as

“TransMark.” TransMark seeks sanctions pursuant to 28 U.S.C. §

1447(c), which allows the payment of just costs and any actual

expenses, including attorney fees, incurred as a result of the

removal. Doc. 8, p. 3. TransMark seeks sanctions because Polito

“was fully advised of the forum selection clause prior to removal

of this action” and still removed “improper[ly].” Id.

                             Removal Jurisdiction

       Polito may remove TransMark’s state-court suit to this Court

if the suit is one that TransMark could have originally brought in

federal court. 28 U.S.C. § 1441(a). Original jurisdiction may be

based on diversity or federal-question jurisdiction. 28 U.S.C. §§

1331, 1332. And in this case, it is diversity jurisdiction.

                                          3
    Case 3:19-cv-00280-DCB-JCG Document 12 Filed 06/27/19 Page 4 of 11



     TransMark is a limited liability company organized under the

laws of the State of Mississippi. Doc. 1, p. 2; Doc. 1-1, p. 1.

Third-party     defendants        Stevens       and   Graham    “are    Rankin    County

residents.” Doc. 8, p. 1. Jennifer Polito is a resident citizen of

Ventura County, California. Doc. 1, p. 3, Doc. 1-1, p. 1.

     The Court views the amount in controversy as of the time of

removal. Gebbia v. Wal-Mart Stores, 233 F.3d 880, 883 (5th Cir.

2000).    The   Court   therefore        looks        to   TransMark’s       state-court

complaint.      However,    TransMark       does       not   seek    damages     in    its

complaint. See Doc. 1-1. Instead, TransMark seeks declaratory

judgment     establishing         that   Polito        (1)     was     an   independent

contractor and not an employee of TransMark; and (2) is required

as a matter of law to adjudicate her claims in Rankin County,

Mississippi. Doc. 1-1, pp. 4-5. TransMark also seeks injunctive

relief,    requiring       that    Polito       withdraw       her   claim     filed    in

California. Id. TransMark’s state-court complaint does not ask for

a specific sum, so Polito must prove by a preponderance of the

evidence that the amount in controversy is met. De Aguilar v.

Boeing Co., 11 F.3d 55, 58 (5th Cir. 1993). Polito may carry this

burden in one of two ways. Scarlott v. Nissan N. Am., Inc., 771

F.3d 883, 888 (5th Cir. 2014). She may point to TransMark’s state-

court complaint and contend that the amount in controversy is

“facially apparent” from its four corners. Manguno v. Prudential

Prop & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002). Or, Polito

                                            4
     Case 3:19-cv-00280-DCB-JCG Document 12 Filed 06/27/19 Page 5 of 11



may offer summary-judgment-type evidence showing that the amount

in controversy exceeds the jurisdictional minimum. Id. at 723.

      Polito claims that it is apparent from the Chancery Court

Complaint that the amount in controversy requirement is satisfied

because she alleges in her claim filed with the State of California

that the total amount she is owed is $77,726.00. Doc. 1, p. 2.

      For purposes of diversity jurisdiction, “[t]he amount in

controversy, in an action for declaratory or injunctive relief, is

the value of the right to be protected or the extent of the injury

to be prevented.” St. Paul Reinsurance Co., Ltd. v. Greenberg, 134

F.3d 1250, 1252-53 (5th Cir. 1998)(internal quotation marks and

citation omitted). As said in the Chancery Court Complaint for

declaratory judgment and injunctive relief, TransMark does not

seek damages. See Doc. 1-1. The Complaint does not state an amount

regarding the value of the right to be protected or the extent of

the injury to be prevented. Id. However, 6in the motion to remand,

TransMark, Stevens, and Graham “admit that complete diversity of

citizenship exists in its original Complaint.” Doc. 8, p. 1. While

it   appears    that   the   amount   in   controversy   is   sufficient   to

establish      diversity     jurisdiction,    the   Court     would   require

additional briefing and perhaps additional discovery before coming

to the conclusion that the amount in controversy requirement is

met, but inasmuch as this case will be remanded for reasons herein

stated, this jurisdictional issue will not be addressed.

                                       5
    Case 3:19-cv-00280-DCB-JCG Document 12 Filed 06/27/19 Page 6 of 11



     Polito timely filed her notice of removal within 30 days of

being served. Doc. 1, p. 2. See 28 U.S.C. § 1446(b)(1).         TransMark

timely filed its motion to remand within 30 days after the filing

of the notice of removal. See 28 U.S.C. § 1447(c).

                                Analysis

     The right of removal is a statutory right. 28 U.S.C. § 1441.

However, a party may waive its removal rights by contract even

without use of explicit words such as “waiver of right of removal.”

Collin Cnty. v. Siemens Bus. Servs., Inc., 250 Fed. Appx. 45, 50-

51 (5th Cir. 2007). Contractual clauses must be mandatory, instead

of permissive, to waive the statutory right of removal. Id. at 51.

TransMark moves to remand based on its allegation that the contract

between TransMark and Polito contains a clear and unambiguous forum

selection clause on page 6, which states the following language:



     VENUE/CHOICE OF LAW
     This contract is made in the State of Mississippi. Its
     terms shall be interpreted in accordance with the laws
     of the State of Mississippi. Any legal actions to enforce
     or interpret the terms of this contract by either party,
     performance, construction of terms, or to make a claim
     for damages of any sort, whether contract or tort, at
     law or in equity, must be filed in a court of appropriate
     jurisdiction in Rankin County, Mississippi.


Doc. 8-1, p. 6; see Doc. 8, p. 2. Robert Graham, Jr., as President

of TransMark, and Jennifer Polito signed this contract on January

2, 2016. Doc. 8-1, p. 7. TransMark states that because there is no


                                    6
    Case 3:19-cv-00280-DCB-JCG Document 12 Filed 06/27/19 Page 7 of 11



federal courthouse located in Rankin County, Mississippi, the

forum selection clause compels that the matter be heard in the

Chancery Court. Doc. 8, p. 2. TransMark argues that the forum

selection clause in the contract constitutes a waiver of Polito’s

opportunity to remove the claim to federal court. Id., citing

Argyll Equities LLC v. Paolino, 211 Fed. Appx. 317 (5th Cir. 2006)

(holding that the forum selection clause in the loan agreement at

issue made venue proper only in the court holding proceedings in

the referenced county and holding that the federal district court

was not in the county referred to in the forum selection clause).

        TransMark argues that the Fifth Circuit and numerous trial

level    courts   have   held   that       forum   selection   clauses   are

enforceable. Specifically, TransMark alleges, “Where the language

is clear and unambiguous, such a clause constitutes a waiver of a

Defendant’s right to remove a claim to Federal Court if no Federal

Court is located in the city or county specifically mentioned in

the contract.” Doc. 9, p. 3. TransMark cites United States District

Judge Louis Guirola, Jr.’s Order in Finnegan v. HW Gulfport Condos,

LLC, 2008 WL 80940 (S.D. Miss. Jan. 7, 2008), as support for the

contention that a federal courthouse building must exist in the

county cited in the contract. In Finnegan, the court analyzed

whether the forum selection clause at issue was mandatory or

permissive. Id. at *1.    The court decided that the forum selection

clause merely required that the venue be in Harrison County,

                                       7
    Case 3:19-cv-00280-DCB-JCG Document 12 Filed 06/27/19 Page 8 of 11



Mississippi. Id. at *2. The United States District Court for the

Southern     District   of     Mississippi    is     in    Harrison     County,

Mississippi. Id. at *2. Therefore, the court found that venue was

proper in Harrison County, in federal court, since the forum

selection clause did not contain a clear and unequivocal waiver of

the right of removal. Id. at *2. However, the action before this

Court can be distinguished from Finnegan because there is no

federal courthouse in Rankin County, Mississippi.

     This case is one of two actions between the parties that were

removed to federal court. On June 3, 2019, United States Chief

District Judge Daniel P. Jordan III signed an Agreed Order Granting

TransMark’s Motion to Remand. TransMark Funding LLC v. Jennifer

Polito, 3:19-cv-279-DPJ-FKB. Counsel for TransMark notified the

Court of the signed Agreed Order of Remand, alleging that the Order

was in the companion case addressing the identical contract. The

Court    analyzes   Polito’s    response     to    the    motion   to   remand,

particularly to discover the basis of Jennifer Polito’s objection

to TransMark’s motion to remand in this action. Although curious

as to why Jennifer Polito consented to a remand in one case based

upon the same facts, the Court is disinclined to seek additional

information through a Show Cause Order inasmuch as the forum

selection clause is enforceable.

        In her response, Polito states that her claim for violation

of the California Labor Code is not based on the theory of breach

                                     8
    Case 3:19-cv-00280-DCB-JCG Document 12 Filed 06/27/19 Page 9 of 11



of contract, nor does her claim require an interpretation of the

contract, performance, construction of terms, or make any claim

pursuant to the contract. Doc. 10, pp. 1-2. Polito contends that

there is no dispute regarding the contract:



     There is no need for the court to interpret an undisputed
     fact. However, that fact has no control over whether
     [Polito] was an employee or independent contractor under
     the Fair Labor Standards Act or the California Labor
     Code. Instead, the jury will have to determine the actual
     facts of the working relationship to make that
     determination.


Doc. 10, p. 3. TransMark replied to Polito’s response, insisting

that the merits of the claim for declaratory judgment are not a

part of the remand analysis. Doc. 11, p. 2.

     Federal law determines whether the Court must enforce a forum

selection clause. Lighthouse MGA, L.L.C. v. First Premium Ins.

Group, Inc., 448 Fed. Appx. 512, 514 (5th Cir. 2011). Forum

selection clauses are presumptively enforceable, and “where a

litigant . . . attempts to have a case dismissed based on a

contractual provision requiring suit to be filed in state court,

the forum-selection clause should be upheld unless the party

opposing its enforcement can show that the clause is unreasonable.”

Id. at 514. For the Court to deem unreasonable the clause at issue,

Polito must make a “clear showing” that:




                                    9
   Case 3:19-cv-00280-DCB-JCG Document 12 Filed 06/27/19 Page 10 of 11



     (1) the incorporation of the forum selection clause into
     the agreement was the product of fraud or overreaching;
     (2) the party seeking to escape enforcement ‘will for
     all practical purposes be deprived of his day in court’
     because of the grave inconvenience or unfairness of the
     selected forum; (3) the fundamental unfairness of the
     chosen law will deprive the plaintiff of a remedy; or
     (4) enforcement of the forum selection clause would
     contravene a strong public policy of the forum state.


Id. at 514 (citing Haynsworth v. The Corp., 121 F.3d 956, 963 (5th

Cir. 1997)). Polito makes no such argument. And, the clause in the

contract states in clear and unambiguous language that “[a]ny legal

actions to enforce or interpret the terms of this contract . . .

or make a claim for damages of any sort . . . must be filed in a

court of appropriate jurisdiction in Rankin County, Mississippi.”

Doc. 1-1, p. 11 (emphasis added). The Court therefore finds that

Polito waived her right to remove to this Court. The action shall

be remanded to the Chancery Court of Rankin County, Mississippi.

     As to the issue of sanctions pursuant to 28 U.S.C. § 1447(c),

the Court will take the matter under advisement. The Court will

allow thirty (30) additional days within entry of this Order for

the movants to file further briefing on this issue, to which

Jennifer Polito may respond.

     Accordingly,

      IT   IS   HEREBY   ORDERED   that   Plaintiff/Counter-Defendant,

TransMark Funding LLC, Third-Party Defendant Lance Stevens, and




                                   10
   Case 3:19-cv-00280-DCB-JCG Document 12 Filed 06/27/19 Page 11 of 11



Third-Party Defendant Robert Graham, Jr.’s Motion to Remand (Doc.

8) is GRANTED.

     IT IS FURTHER ORDERED that within thirty (30) days of entry

of this Order, TransMark, Stevens, and Graham shall file further

briefing on the matter of sanctions pursuant to 28 U.S.C. §

1447(c).

    SO ORDERED this the 27th day of June, 2019.

                                         __/s/ David Bramlette_______
                                         UNITED STATES DISTRICT JUDGE




                                   11
